Citation Nr: 1810623	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erythema nodosum of the right and left legs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to April 2006.  The Veteran has service in Iraq from September 2003 to September 2004.  Thereafter, the Veteran served in the Army National Guard from May 2006 to March 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2017, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed a service connection claim for blood clots of the legs.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal to reflect the correct diagnosis of erythema nodosum.

The issues of service connection for hypertension and service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Erythema nodosum was manifested in service.


CONCLUSION OF LAW

Erythema nodosum was incurred in wartime service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for what he claimed were blood clots on his legs during service.  He has alternatively referred to these disabilities as varicosities.  As will be discussed below, the correct diagnosis is erythema nodosum.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence shows that the Veteran has a current disability of the legs, bilaterally.  In the June 2012 VA Gulf War examination, he was diagnosed with erythema nodosum.  The examiner described the disorder as being a macular skin condition with nodules.  The examiner found that blood clots were not present.  An October 2013 VA treatment record revealed that biopsy results of presumed erythema nodosum on bilateral lower legs showed lobular panniculitis, which clinically appears consistent with erythema nodosum.  Erythema nodosum is a disorder involving redness of the skin with transient, inflammatory, nonulcerating nodules that are tender, multiple, and bilateral, usually on the shins.  Dorland's Illustrated Medical Dictionary, 643-644 (32nd Ed.).  Lesions leave bruise like patches with no scarring.  Id.

Service treatment records show instances of such symptoms.  In December 2005, the Veteran underwent imaging on his report about a painful mass to the calf of the right leg which changed in size and became red at times.  The result was "probable bilateral varicosities within the calf muscle.  The possibility of a bruised right calf muscle cannot be ruled out."  Another imaging report from that same time showed several small focal areas of increased activity within the calves bilaterally.  The February 2006 separation examination reported "intradermal lesions on the right leg."  In March 2006, imaging showed no evidence of soft tissue mass lesions, however, in the region of interest, there was mild increased enhancement of subcutaneous tissues likely reflecting a post inflammatory process rather than a trauma.  

These symptoms are consistent with the definition of erythema nodosum, particularly with respect to the red mass, changing in size, that is bilateral, leaves bruise like patches, and is the result of an inflammatory process.  Furthermore, the June 2012 VA Gulf War examination report stated that erythema nodosum is recurrent in the Veteran.

After a review of the evidence, the Board finds that the disorder the Veteran is actually claiming, by virtue of his descriptions and diagnosis, is not blood clots.  Rather, it is erythema nodosum.  The Board finds that there is sufficient evidence to establish that he had the disorder in service and that a medical professional, when liberally reading the examination report, linked the current disorder to service.  Accordingly, service connection for erythema nodosum is granted.



ORDER

Service connection for erythema nodosum of the right and left legs is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2017).  With respect to the claim of service connection for hypertension, no VA examination has been conducted.  In service, the Veteran had numerous instances of diastolic blood pressure readings at 90mm or above, although he had many more instances where blood pressure was normal.  His separation report of medical history endorsed fluctuating blood pressure.  In his May 2017 Board hearing, the Veteran reported being diagnosed with hypertension in about 2005.  Thus, there is evidence showing possible manifestations of hypertension in service.  

A January 2012 periodic health assessment for the Army reserves showed abnormal blood pressure.  Thus, there is competent evidence of persistent or recurrent symptoms of a current disability.  Finally, because hypertension qualifies for a chronic disease presumption, see 38 C.F.R. §§ 3.307, 3.309, a nexus would be presumed if the first two elements are established.  Therefore, the duty to provide a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the examination, the AOJ should obtain an opinion as to whether hypertension is secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  

Furthermore, an opinion should be obtained as to whether hypertension was caused or aggravated in the line of duty by any period of active duty for training (ACDUTRA).  The record shows the Veteran served on ACDUTRA from June 2, 2007 to June 16, 2007 and from August 4, 2008 to August 18, 2008.

With regard to a skin disorder, the June 2012 Gulf War skin examination found dermatitis was present.  No opinion was rendered as to whether dermatitis was related to service.  The Veteran's skin claim is related to dry skin and bumps on his forearms, which is separate from his erythema nodosum claim.  Once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The lack of a medical opinion renders the examination incomplete, and therefore, inadequate.  Thus, remand for a medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify his duties during the two periods of ACDUTRA while he was in the National Guard (June 2, 2007 to June 16, 2007 and August 4, 2008 to August 18, 2008).

2.  Schedule the Veteran for a VA examination to determine the nature of any hypertension disability, and to obtain opinions as to whether such is possibly related to service.    

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any current disability:

a.  arose during service or is otherwise related to service;

b.  was caused or the result of service-connected PTSD;

      c.  is aggravated by service-connected PTSD;

d.  was caused or aggravated in the line of duty by the Veteran's period of ACDUTRA (June 2, 2007 to June 16, 2007 and August 4, 2008 to August 18, 2008).

A rationale for all opinions expressed should be provided.

3.  Direct the claims file to the examiner who conducted the June 2012 VA skin examination, if available, to provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that the current dermatitis: 

a.  arose during service or is otherwise related to service;

b.  was caused or the result of service-connected PTSD;

      c.  is aggravated by service-connected PTSD;

d.  was caused or aggravated in the line of duty by the Veteran's period of ACDUTRA (June 2, 2007 to June 16, 2007 and August 4, 2008 to August 18, 2008).

A rationale for all opinions expressed should be provided.

4. If, upon completion of the above action, any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued and then the case should be returned to the Board after compliance with appellate procedure. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


